DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-8, 10-15, 17-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nago (2016/0190871), Jurgovan et al. (2015/0011160), and Iijima et al. (9,685,824).
Regarding independent claims 1, 13, and 18, Nago teaches (Figs. 1 and 2) a power transmitter (101) and method of operating the power transmitter comprising:
a resonance circuit (204; [0014] teaches the wireless power transfer can be done by magnetic induction), wherein the resonance circuit comprises an inductive impedance,
wherein the power transfer signal is configured to wirelessly transfer power to a power receiver (102, 103) ([0015]);
a driver circuit (203), wherein the driver circuit is configured to generate a drive signal for the resonance circuit; 
a message receiver (206), wherein the message receiver is configured to receiver at least one message from the power receiver ([0016]);
a power loop control circuit (205), wherein the power loop control circuit is configured to change a power of the drive signal (Fig. 4; at S407 and S413) in response to the at least one message received from the power receiver (at S404 and S409) during a wireless power transfer phase ([0018]),
wherein the power loop control circuit is configured to change the power of the drive signal while maintaining a power parameter below a maximum limit (set at S401 and S410)([0023]);
wherein the power parameter comprises at least one of a current of the resonance circuit, a voltage of the resonance circuit, and the power of the drive signal (i.e. 6W or 12W); and 
an adapter circuit configured to change the maximum limit (at S410) in response to a load indication (at S409) during the wireless power transfer phase ([0026]).
Nago fails to explicitly teach the resonance circuit comprising a capacitive impedance and an inductive impedance.  Jurgovan teaches (Figs. 1 and 2) a similar power transmitter (102, 250) to that of Nago.  Jurgovan teaches the resonance circuit of the power transmitter comprising a capacitive impedance and an inductive impedance comprising a transmitter coil, wherein the transmitter coil is configured to generate a power transfer signal ([0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Nago’s magnetic induction-based wireless power transfer resonance circuit comprising a capacitive and an inductive impedance, since they are known to be in resonance circuits (as shown by Jurgovan) and it would assist in communication between the transmitter and various receivers.
Nago also fails to explicitly teach the load indication being an indication of a change in loading of the power transfer signal.  Iijima teaches (Fig. 1) a similar power transmitter (10) to that of Nago.  Iijima’s power transmitter comprises a driver circuit (12), a power loop control circuit (13), a transmitter coil (11), and message receiver (14).  Iijima also teaches a wireless power receiver (50) sending messages and indications to the power transmitter to assist in controlling the power throughout the power transmitter (Col. 6, lines 13-36).  Some of those indications being an indication of a change in loading of the power transfer signal (Col. 6, lines 28-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Iijima’s method of communicating between the power transmitter and power receivers (via messages and indications) into Nago’s invention, since it involves a mere simple substitution of one method for another to perform the same function of communicating information between the power transmitters and receivers and Iijima’s method performs equally well.
Regarding independent claim 13, Nago, Jurgovan, and Iijima teach a wireless power transfer system comprising the power transmitter as described above.  Iijima also teaches the power receiver (50) comprising:
a data generator (55), wherein the data generator is configured to generate load data, wherein the load data reflects a loading of the power receiver (Col. 5, lines 3-16 and 37-43); and
a communication transmitter (54), wherein the communication transmitter is configured to transmit at least one message to the power transmitter, wherein the at least one message comprises the load data (Col. 5, lines 3-16 and 37-43).
Regarding claims 2 and 11, the Nago/Iijima combination teaches wherein the adapter circuit is configured to dynamically change the maximum limit to reflect variations/changes in the loading of the power transfer signal by the power receiver during the wireless power transfer phase. (Nago’s adapter circuit dynamically changes the maximum limit based on messages from the receivers; and Iijima’s messages are received by noticing variations in the loading of the power transfer signal (Col. 6, lines 28-36).)
Regarding claim 4, the Nago/Iijima combination teaches the driver circuit configured to determine a power indication, which indicates the power of the drive signal, and wherein the adapter circuit is configured to determine the load indication as a function of the power indication. (Col. 6, lines 28-36 of Iijima)
Regarding claims 5 and 6, the Nago/Iijima combination teaches the power loop control circuit configured to limit at least one of a current of the drive signal and a voltage of the drive signal, and at least one of a current of the transmitter coil and a voltage of the transmitter coil. (Col. 7, lines 6-18 of Iijima) 
Regarding claim 7, Iijima teaches the idea (in Fig. 2) wherein the maximum limit (“power output threshold value”) is a monotonically increasing function of a power loading by the power receiver (lines A and B), wherein the power loading is indicated by the load indication (Col. 7, lines 19-40; and as stated before, Iijima teaches all communications/messages from the receivers to the transmitter are done via load indications).
Regarding claims 8 and 19, Nago teaches (Fig. 4) the adapter circuit configured to increase the maximum limit above a first threshold (i.e. 6W) only if the load indication (i.e. messages from the receiver at S409) conveys certain information.  Again, Iijima teaches the power receiver sending messages via load indication which changes the power of the drive signal to communicate certain signals to the power transmitter.  The Nago/Iijima combination fails to explicitly teach the load indication caused by the message (sent at S409) being indicative of the power of the drive signal being above a second threshold.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the load indication caused the message (sent at S409) being indicative of the power of the drive signal being above a second threshold, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).    
Regarding claim 10, Iijima teaches the adapter circuit (part of 13/14) configured to determine the load indication based on load data received in at least one message, wherein the load data is indicative of a loading of the power transfer signal. (Col. 6, lines 13-36)
Regarding claims 12, 17, and 21, the Nago/Iijima combination teaches the power loop control circuit configured to determine a load indication (at S409 in Nago) indicative of a loading of the power transfer signal which exceeds the maximum limit of a first wireless power profile of the first wireless power receiver (i.e. 6W), wherein the adapter circuit if configured to change the maximum limit to correspond to the maximum limit of a second wireless power profile (at S410; i.e. 12W), which is of the combination of first and second wireless power receivers, wherein the maximum limit of the second wireless power profile (12W) is a multiple of the maximum limit of the first wireless power profile (6W). ([0021]-[0023] and [0026] of Nago teaches receiving power profile information from each receiver and determining if the (combined) load indication exceeds the maximum limit of the current wireless power profile)  
The Nago/Iijima combination fails to explicitly teach the power profiles of various devices being stored in a memory.  Jurgovan teaches (Fig. 2) a power transmitter (250) comprising a memory (210), wherein the memory is configured to store parameters associated with power levels/maximum limits, wherein the power levels correspond to a plurality of wireless power profiles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement a memory into Nago’s invention to store wireless power profiles and their parameters to assist in determining which power receiver(s) are laying on Nago’s transmitter (101) and provide the correct amount of power to each power receiver. 
Regarding claim 14, Iijima teaches the data generator (55) is configured to determine the loading of the power receiver in response to at least one measurement of a load current for a load of the power receiver and a measurement of a load voltage for the load of the power receiver. (Col. 5, lines 37-43)
Regarding claim 15, the Nago/Iijima combination, as described above, fails to explicitly teach the limitations of claim 15.  Iijima teaches the communication transmitter (54) is configured to transmit the at least one message to the power transmitter in response to a detection that a change in a load of the power receiver meets a power change load criterion (i.e. when power output threshold needs increasing due to the requested power increasing from 2W to 3W; see Fig. 2; Col. 7, lines 19-29);
wherein the load data of the at least one message is indicative of the change meeting the power change load criterion (i.e. the requested power increasing from 2W to 3W), and
wherein the adapter circuit is configured to change the maximum limit in response to detecting that the at least one message comprises load data indicative of the change meeting the power change load criterion (in Fig. 2, the maximum limit is changed when the message from the power receiver to the power transmitter is detected to request an increase in the power output from 2W to 3W).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Iijima’s method of changing the maximum limit in response to the power receiver meeting a power change load criterion, since it would allow for the maximum limit to be adjusted based on a single power receiver changing its load criterion and would allow for a more efficient wireless power transfer system.
 Regarding claim 22, Iijima teaches the load indication being determined based on the change in power of the drive signal due to the impact of a load on the resonant circuit (Col. 6, lines 13-36).
Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nago (2016/0190871), Jurgovan et al. (2015/0011160), and Iijima et al. (9,685,824) as applied to claims 1 and 18 above, and further in view of Yang et al. (2016/0380466).  Nago, Jurgovan, and Iijima teach the power transmitter and method as described above.  Nago also teaches the adapter circuit configured to adapt a power maximum limit for the power of the drive signal, wherein the power of the drive signal being below the power maximum limit ([0015]).
Nago, Jurgovan, and Iijima fail to explicitly teach the adapter circuit configured to adapt a maximum limit of a current maximum limit.  Yang teaches a similar wireless power transmitter and method (Fig. 1a) to that of Nago.  Yang teaches an adapter circuit configured to adapt a maximum limit of a current maximum limit when supplying power to various loads ([0018]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Nago’s adapter circuit configured to adapt a maximum current limit when supplying power to various loads, so that the power receivers will receive proper amounts of voltage, current, and power from the power transmitter.
Response to Arguments
Applicant’s arguments, filed November 2, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nago (2016/0190871).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DMP
11-15-2022
/DANIEL KESSIE/Primary Examiner, Art Unit 2836